320 So. 2d 551 (1975)
Russell L. JACKSON
v.
James ZITO.
No. 56697.
Supreme Court of Louisiana.
September 26, 1975.
Writ refused. Since the case has been remanded, the judgment is not final.
SUMMERS, J., is of the opinion the writ should be granted for the reasons that the question is of widespread interest and because, in my view, the judgment of the Court of Appeal to the effect that prescription of ten years is applicable to this malpractice suit is erroneous.
CALOGERO, J., would grant this writ.